Order entered July 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00116-CR
                                      No. 05-14-00117-CR
                                      No. 05-14-00118-CR
                                      No. 05-14-00119-CR
                                      No. 05-14-00120-CR

                                  JOE VENEGAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F10-41694-P, F12-70510-P, F12-70556-P,
                                F13-18616-P, F13-18769-P

                                            ORDER
       The Court REINSTATES the appeals.
       On April 22, 2014, we ordered the trial court to make findings of fact regarding why the
clerk’s and reporter’s records had not been filed. On May 1, 2014, we received the reporter’s
record. On July 9, 2014, we received the last of the clerk’s records. Therefore, in the interest of
expediting the appeals, we VACATE the April 22, 2014 order requiring findings.
       We GRANT appellant’s July 7, 2014 motion to extend time to file his brief. We
ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

                                                      /s/   DAVID EVANS
                                                            JUSTICE